UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7354



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LUTHER T. GOLDSMITH,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-01-29)


Submitted:   August 4, 2006                 Decided:   August 15, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther T. Goldsmith, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Luther T. Goldsmith appeals the district court’s order

denying relief on his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm the denial of Goldsmith’s

§ 3582 motion for the reasons stated by the district court.   United

States v. Goldsmith, No. CR-01-29 (E.D. Va. July 18, 2005).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -